Title: From George Washington to Major General Charles Lee, 14 December 1776
From: Washington, George
To: Lee, Charles



Dear Sir,
Head Quarters at Keiths Decembr 14th 1776

I last night received your Letter of the 11th Instt by Major Dehart. I am much surprized that you should be in any doubt respecting the Route you should take after the information you have had upon that Head as well by Letter as from Majr Hoops who was dispatched for the purpose. A large number of Boats was procured and is still retained at Tinnicum under a strong guard to facil[it]ate your passage across the Delaware. I have so frequently mentioned our situation, and the necessity of your aid, that it is painfull to me to add a word upon the Subject. Let me once more request and entreat you to march immediately for Pitts Town which lies on the Route that has been pointed out and is about Eleven miles from Tinnicum ferry, that is more on the Flank of the Enemy than where you are. advise me of the time you will arrive there, that a Letter may be sent you about your further destination and such other movements as may be necessary. The Inclosed for Genls Gates & Arnold you will forward by an Officer without delay. The former I have requested to come on with the Regiments he has with all possible expedition; The latter to go to the Eastward on the Intelligence received from Govr Trumbull. Part of the Enemy have advanced as far as Burlington and their main body from the best information is in the Neighbour Hood of Trenton & at Penny Town. The Congress have adjourned from Philadelphia, to meet at Baltimore on the 20th Inst. & sensible of the importance of the former have directed it to be defended to the utmost extremity to prevent the Enemy from possessing it. the fatal consequences that must attend it’s loss are but too obvious to every one. Your arrival may be the means of saving it, Nothing but a respectable force, I am certain from melancholy experience can induce the Militia to come in and give their Aid. The Roebuck and a Sloop of War have arrived in Delaware Bay and from the last advices were laying not far within the Capes. I have wrote to Genl Heath to proceed with his Troops with all possible dispatch to Pitts

Town where I hope to hear of the arrival of Genl Gates with the Regiments that are with him in a short time if my inform[atio]n is true. I am Dear Sir Yr Most Obdt Servt.

P.S. The Letters for Genls Gates and Arnold I have sent by another conveyance.

